Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 48-49, 64, 77-78, and 83-106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009016349 to Newton.  Newton teaches a mixed metal compound of the formula MII1-xMIIIx(OH)2An-y·mH2O where MII is Mg2+; MIII is Fe3+; An- is CO32-; x = Σyn (which is the equivalent of x/Σyn = 1); 0 < x ≤ 0.4 (when x is 0.4, the molar ratio of Mg2+ to Fe3+ is 1.5:1, which satisfies claims 48, 64, and 83); 0 < y ≤ 1; and 0 < m ≤ 10 (pages 10-11, bridging paragraph; page 24, lines 7-10; page 25, lines 34-35).   The range 0.3 < x ≤ 0.4 for the above formula is also envisioned (when x is 0.3, the molar ratio of Mg2+ to Fe3+ is 2.3:1).  The average crystal size of the mixed metal compound less than 200 angstroms (20 nm), and in an exemplified embodiment is 150 angstroms (15 nm) (page 13, lines 13-15; Compound 1).  The mixed metal salt may be in the form of a pharmaceutical composition comprising a granule and a pharmaceutically acceptable carrier (page 14, lines 1-7).   The median particle diameter (the d50 average particle size) is from 200 to 400 micrometers (page 14, lines 27-28).   Newton teaches that higher surface area increases the rate of reaction of the antacid, and that rapid reaction of the antacid is associated with acid rebound effect, a feedback mechanism in the stomach which requires further use of antacids (page 2, lines 8-14; page 3, lines 6-11).  Smaller particles are more readily dispersed throughout the meal (col 3, lines 9-10).  The buffering ability depends on the particle size (col 3, lines 10-11). 
Newton fails to teach a d50 average particle size of less than 300 micrometers and a surface area of 40 to 80 m2 per gram of mixed metal compound (claims 48, 64, and 83).  Newton further fails to teach a water pore volume of 0.25 to 0.7 cm3/g (claim 83) and 0.3 to 0.6 cm3/g (claims 92 and 95-96).  Newton further fails to teach a molar ratio of Mg2+ to Fe3+ 2.1:1 to 1.7:1 (claim 98) and 2.1 to 1.8:1 (claim 99).  Newton further fails to teach 0.33 < x ≤ 0.35 (claims 101 and 103).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to optimize the d50 average particle size and surface area of Newton to improve the efficacy of the formulation. In this way, one would find a d50 average particle size of less than 300 micrometers through routine experimentation.  Newton provides sufficient guidance to this end.  Newton teaches 200 to 400 micrometers overlaps with the instant value of less than 300 micrometers.  Newton also provides guidance to the instant range of less than 200 micrometers, as the range of 200 to 400 micrometers touches this range.  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP § 2144.05, I.    It would have been further obvious to optimize the surface area of the mixed metal compound to improve the efficacy of the compound to act as an antacid.  In this way, the artisan would find the instant range of 40 to 80 m2 per gram through routine experimentation.   Newton provides sufficient guidance to this end, as Newton teaches that the surface area is a result effective parameter, and further teaches that higher surface areas increase the rate of reaction, which leads to an undesirable acid rebound effect.  The artisan, not wishing to have acid rebound effect, would be prompted to explore lower surfaced areas, and would find “40 to 80 m2 per gram” through routine experimentation.   “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding water pore volume, pores are a means of gastric juices to enter and react with the antacid.  As water pore volume affects the reactivity of the antacid, it is a result-effective variable.  It would have been obvious to optimize the water pore volume of Newton to improve the efficacy of the mixed metal compound to act as an antacid.  In this way, the artisan would find “0.25 to 0.7 cm3/g” and “0.3 to 0.6 cm3/g” through routine experimentation.   Regarding the claimed range 0.33 ≤ x ≤ 0.35, these ranges overlap with the range taught by Newton of 0.3 < x ≤ 0.4.  As such, Newton provides sufficient guidance to find these ranges through routine experimentation.   Regarding the claimed ranges of a molar ratio of Mg2+ to Fe3+ 2.1:1 to 1.7:1 and 2.1 to 1.8:1, Newton teaches that x may be 0.3 < x ≤ 0.4 (page 12, line 9), which is the equivalent of teaching that the molar ratio of Mg2+ to Fe3+ may be between 2.3:1 (when x is 0.3) and 1.5:1 (when x is 0.4).  This range, 2.3:1 to 1.5:1, overlaps with the instant ranges of a molar ratio of Mg2+ to Fe3+ of 2.1:1 to 1.7:1 and 2.1 to 1.8:1.   Regarding the limitation “phosphate binding” (claims 48, 64, and 83), “wherein the compound binds at least 0.6 mmol phosphate per gram of mixed metal compound” (claims 91 and 94), and “is stable for at least 12 months as measured by a change in phosphate binding after storage of 5% or less” (claims 64 and 97), these are properties of the mixed metal compound.   A composition cannot be separated from its properties.  As the mixed metal compound rendered obvious by Newton is structurally identical to the instant mixed metal compound, it must share the same properties as the mixed metal compound, that is, it must be capable of phosphate binding, binding at least 0.6 mmol phosphate per gram of mixed metal compound, and being stable for at least 12 months as measured by a change in phosphate binding after storage of 5% or less.   Regarding the limitation "for use in the treatment of hyperphosphataemia" (claim 77), this is an intended use limitation.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, pharmaceutical composition rendered obvious by Newton is structurally identical to the instant pharmaceutical composition, and would be fully capable of being used in the instant intended use, that is for use in treatment of hyperphosphataemia.
Applicant argues that it was central to the PTAB's decision that evidence of what surface area Newton's compounds would possess was not provided.  Applicant argues that Kumbhar describes what "high" verses "low" surface areas for Mg-Fe hydrotalcites would have been for Newton’s composition.  Kumbhar discloses Mg/Fe hydrotalcites having a value of 0.37 (Mg/Fe ratio of 1.66). Kumbhar describes such compounds having a surface area of 88 m2/g to have a low surface area, while such compounds having a surface area of 220 m2/g to have a high surface area.  Based on this teaching, the artisan would expect the "high surface area" described in Newton to at least be surface areas greater than 80 m2/g of compound.   Thus, it is submitted that Newton would be understood as describing compounds with surface areas greater than claimed and there would not be an expectation of an overlap in surface areas between the claimed invention and Newton. Newton provides clear guidance to maintain high surface area to maintain good antacid activity.   Applicant further argues that a comparison of Examples 38 and 39 to Example 66 illustrates the surprising beneficial results of the invention, in that compound with the lower surface area, as claimed (Examples 38-39) demonstrated comparable phosphate performance but improved stability as compared to a higher surface area materials (Example 66).

Applicant’s arguments have been fully considered but are not found persuasive.    Regarding Applicant’s argument that the meaning of “high” surface area was central to the decision, this is not the case.   The decision affirmed that Newton did not teach what values are encompassed by “high” surface area in the invention of Newton, and further affirmed that appellant imported a definition of greater than 80 mm2/g as meaning high surface area into the disclosure of Newton, a definition that is not in Newton, nowhere did the decision state the meaning of “high” surface area was central to the decision, and the artisan would not have read the decision as such.  Regarding applicant’s reliance on Kumbhar, applicant argues that Kumbhar’s teaching that 88 mm2/g is a low surface area constitutes a teaching that surface areas greater than 80 mm2/g are considered high surface area in the art does not make logical sense.  As 88 mm2/g is higher than 80 mm2/g, a teaching that the value of 88 mm2/g is a low surface area is a teaching that 88 mm2/g, which is higher than 80 mm2/g, is a low surface area.  It is not a teaching of nor does it support applicant’s argument that surface areas higher than 80 mm2/g are considered high surface areas in the art.  Although Kumbhar teaches that 220 m2/g is a high surface area, this is 2.5 times higher than applicant’s 80 mm2/g.  This is not a teaching that surface areas higher than 80 mm2g are considered high.  The artisan would only understand the reference as teaching that, within the meaning of the invention of Kumbhar, that 88 mm2/g is considered a low surface area by the authors, while 220 m2/g is considered a high surface area by the authors, for purposes of their invention only.   Kumbhar is not a review of the state of the art, but a specific paper directed to the specific subject of  Mg-Fe Hydrotalcite as a Catalyst for the Reduction of Aromatic Nitro Compounds with Hydrazine Hydrate.  There is no teaching in Newton to look to Kumbhar for Newton’s definition of “high” and “low” surface area, nor would the artisan look to Kumbhar for this information, which is directed to a specific application unrelated to Newton.  Regarding Applicant’s argument that a comparison of Examples 38 and 39 to Example 66 illustrates the surprising beneficial results of the invention, in that compound with the lower surface area, as claimed demonstrated comparable phosphate performance but improved stability as compared to a higher surface area materials, the examiners response is that the examiner finds that the results are still not commensurate in scope with the claimed invention, any of claims 48-49, 64, 77-78, and 83-106.  The Patent Board addressed claims 48-49, 64, 77-78, and 83-103.  Turning to new claims 104-106, the examiner recognizes that claim 104 is directed to one of ten hydrates of Mg-4Fe2(OH)12(CO-3)20 mH2O, wherein m may be greater than zero and equal or less to ten, with the proviso that the mixed metal compound is from 40 to 80 m2 per gram of mixed metal compound.    Example 38 has the structure

    PNG
    media_image1.png
    30
    494
    media_image1.png
    Greyscale

And Example 39 has the structure

    PNG
    media_image2.png
    38
    490
    media_image2.png
    Greyscale
.
.Neither of these examples fall under the scope of Mg-4Fe2(OH)12(CO-3)20 mH2O, wherein m may be greater than zero and equal or less to ten.  For example, these are different stoichiometric ratios than what are claimed.  Further, the tested compound comprise SO4 anions.  The claims comprise no SO4 anions.    As neither of the examples relied on fall under the scope of the claim, the results are not commensurate in scope with the claimed invention.
Newton teaches every element of independent claims 48, 64, 83, and 104, except it fails to teach an average particle size of less than 300 micrometers and a surface area of 40 to 80 m2/g of mixed metal compound, and for independent claim 83, it further fails to teach a water pore volume of 0.25 to 0.7 cm3/g.  However, the artisan would have found the claimed particle size range through routine experimentation as Newton teaches that its average particle size range may be 200 to 400 micrometers (page 15, lines 27-28), which overlaps with the claimed range of less than 300 micrometers.  The artisan would have found a surface area of 40 to 80 m2/g through routine experimentation as Newton teaches that the surface area is a result effective parameter, and further teaches that higher surface areas increase the rate of reaction and lead to an undesired acid rebound effect (page 3, lines 6-11; page 4, lines 13-15 and 23-24; page 34, lines 29-33).  The artisan, wishing to minimize the acid rebound effect, would have been prompted to explore lower surfaced areas, and would have found 40 to 80 m2 per gram through routine experimentation.  Regarding Applicant’s argument that there would be no reason to optimize Newton to minimize the acid rebound effect because Newton doesn’t teach that its composition suffers from the acid rebound effect, the Examiner’s response is that Newton teaches minimizing the acid rebound effect in antacids (col 2, lines 7-14 and 28-29;  page 4, lines 23-24; page 7, line 34; page 34, lines 29-33; page 36, lines 32-34), and the artisan would seek to improve the formulation to minimize the acid rebound effect.  Regarding Applicant’s argument that Newton would lead the artisan to explore smaller particles, and therefore higher surface areas, the Examiner’s response is that smaller particles have lower surface areas, not higher surface areas, as argued by Applicant.   The surface area of a particle is proportional to its radius.    For a particle that is spheroidal, the particle is proportional to the square of its radius by the equation surface area = (4)(π)(radius)2.   Thus, the larger a particle is, the larger its radius, and the larger the surface area.  Newton prefers smaller particle sizes and smaller surface areas (page 3, lines 3-11).   As the mixed metal compound of Newton is the same compound as instantly claimed, with the same average crystal size as instantly claimed (page 13, lines 13-15), and a d50 average particle size of 200 to 400 microns (page 14, lines 27-28), which overlaps with the claimed average particle size, it stands to reason that the surface area of Newton overlaps with the claimed surface area. Newton teaches that higher surface areas increase the rate of reaction of the antacid (page 3, lines 6-11), and rapid reaction of the antacid in the stomach is associated with the acid rebound effect, a feedback mechanism in the stomach which requires further use of antacids (page 2, lines 8-14; page 4, lines 13-15 and 23-24; page 34, lines 29-33).   As higher surface areas produce rapid reaction and an undesired acid rebound effect, the artisan would seek lower surface areas, and find the claimed range of 40 to 80 m2/gram through routine experimentation in the course of optimizing the mixed metal compound to act as an antacid.  Regarding Applicant’s argument that Newton desires rapid reaction of antacid in the stomach, and to reduce this would change the principle of operation of Newton, the Examiner’s response is that this is not the case.  The basis for this argument is page 2, line 35 to page 3, line 5, but this section does not teach what Applicant argues it teaches, but only that hydrotalcite-type materials react rapidly with stomach acid, and provide rapid relief from acute indigestion and prolonged action for recurring dyspepsia.  This section doesn’t teach that hydrotalcite-type materials avoid the acid rebound effect, as construed by Applicant.  The section that comes directly after this section teaches that an increase in surface area of hydrotalcite –crystallite or –particles would be expected to cause an increase in rate of reaction (page 3, lines 6-11), and Newton teaches that an increase in the rate of reaction causes the acid rebound effect (page 2, lines 8-14; page 4, lines 13-15 and 23-24; page 34, lines 29-33).  The artisan would therefore not read Newton as Applicant has, as desiring a rapid reaction of the antacid in the stomach, but would understand Newton as teaching that rapid reaction of the antacid leads to the acid rebound effect.  Although hydrotalcite-type materials provide rapid reaction with the stomach, the acid rebound effect is avoided with these materials only when the surface area is low (page 3, lines 3-11).  Newton teaches minimizing the acid rebound effect in antacids (col 2, lines 7-14 and 28-29; page 4, lines 23-24; page 7, line 34; page 34, lines 29-33; page 36, lines 32-34), and the artisan would seek to improve the formulation to minimize the acid rebound effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618      

November 19, 2022